Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7098 Telephone:(215) 564-8000 Fax:(215) 564-8120 Fabio Battaglia fbattaglia@stradley.com October 15, 2015 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:GPS Funds II – Nos. 811-22486 and 333-170106 (the “Registrant”) Dear Sir or Madam: On behalf of the Registrant, and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith, for filing via the EDGAR system, Post-Effective Amendment No.14 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”). The Registrant is filing this Amendment for the purpose of implementing certain changes relating to the GuidePath® Strategic Asset Allocation Fund, GuidePath® Tactical Constrained® Asset Allocation Fund, GuidePath® Tactical Unconstrained® Asset Allocation Fund, GuidePath® Absolute Return Asset Allocation Fund, GuidePath® Multi-Asset Income Asset Allocation Fund, and GuidePath® Fixed Income Allocation Fund series of the Registrant, and to add one new series of shares, designated as the GuidePath® Managed Futures Strategy Fund (collectively, the “Funds”), to the Registrant. The Registrant intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purpose of: (i) responding to any comments conveyed by the U.S. Securities and Exchange Commission staff on the Amendment; and (ii) updating certain information contained in the prospectus and statement of additional information relating to the Funds. The Amendment relates only to the Funds and does not affect the prospectuses and statements of additional information of the Registrant’s other series. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare at (215) 564-8198. Very truly yours, /s/ Fabio Battaglia Fabio Battaglia
